                          Case 18-19121-RBR              Doc 385       Filed 12/13/18        Page 1 of 3




            ORDERED in the Southern District of Florida on December 13, 2018.




                                                                            Raymond B. Ray, Judge
                                                                            United States Bankruptcy Court
_____________________________________________________________________________

                                       UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF FLORIDA
                                          FORT LAUDERDALE DIVISION
                                               www.flsb.uscourts.gov

            In re:                                                   Chapter 11

            1 GLOBAL CAPITAL LLC, et al.,1                           Case No. 18-19121-RBR

                                     Debtors.                        (Jointly Administered)


              ORDER GRANTING DEBTORS’ MOTION FOR THE ENTRY OF AN ORDER
            EXTENDING THE EXCLUSIVE PERIODS DURING WHICH THE DEBTORS MAY
                        FILE AND SOLICIT ACCEPTANCES OF A PLAN

                     THIS MATTER came before the Court for a hearing on December 11, 2018, at 11 a.m.,

        upon the Debtors’ Motion for the Entry of an Order Extending the Exclusive Periods During Which

        the Debtors May File and Solicit Acceptances of a Plan [ECF No. 320] (the “Motion”)2 filed by

        the above-captioned debtors and debtors-in-possession (collectively, the “Debtors”). By the



        1
              The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each
              Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, 1250 E. Hallandale Beach
              Blvd., Suite 409, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC, 1250 E. Hallandale Beach Blvd.,
              Suite 409, Hallandale Beach, FL 33009 (1711).
        2
              Any term not defined herein shall have the meaning ascribed to it in the Motion.
               Case 18-19121-RBR           Doc 385      Filed 12/13/18      Page 2 of 3



Motion, the Debtors seek an order, pursuant to Section 1121(d) of the Bankruptcy Code, extending

(x) the period within which only the Debtors may file a plan, as set forth in section 1121(c)(2) of

the Bankruptcy Code (the “Exclusive Filing Period”) and (y) the period within which only the

Debtors may solicit acceptances of a plan, as set forth in section 1121(c)(3) of the Bankruptcy

Code (the “Exclusive Solicitation Period” and together with the Exclusive Filing Period, the

“Exclusive Periods”). The Court finds that (i) it has jurisdiction over the matters raised in the

Motion pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(A) and this Court may enter a final order consistent with Article III of the Constitution;

(iii) venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief

requested in the Motion is in the best interests of the Debtors, their estates, their creditors and other

parties in interest; (v) notice of the Motion was appropriate under the circumstances and no other

notice need be provided; and (vi) upon review of the record before the Court, including the legal

and factual bases set forth in the Motion, good and sufficient cause exists to grant the relief

requested. Accordingly, it is

        ORDERED as follows:

        1.      The Motion is GRANTED as set forth herein.

        2.      The Exclusive Filing Period is extended by one hundred twenty (120) days from

November 24, 2018, through and including March 24, 2019.

        3.      The Exclusive Solicitation Period is extended by one hundred twenty (120) days

from January 23, 2019, through and including May 23, 2019.

        4.      The relief granted in this Order is without prejudice to the rights, pursuant to

Section 1121(d)(1) of the Bankruptcy Code, of (a) the Debtors to seek further extensions of the

Exclusive Periods and (b) parties in interest to seek to shorten or terminate the Exclusive Periods.




                                                   2
              Case 18-19121-RBR          Doc 385     Filed 12/13/18    Page 3 of 3



       5.       This Order shall be immediately effective and enforceable upon its entry.

       6.       This Court shall retain jurisdiction with respect to all matters arising from or

relating to the interpretation or implementation of this Order.

                                         #       #       #

Submitted by:

John R. Dodd, Esq.
Fla. Bar. No. 38091
doddj@gtlaw.com
GREENBERG TRAURIG, LLP
333 S.E. 2nd Avenue, Suite 4400
Miami, Florida 33131
Telephone: (305) 579-0500

Counsel for the Debtors
and Debtors-in-Possession

(Epiq Corporate Restructuring, LLC is directed to serve copies of this Order upon all interested
parties and to file a Certificate of Service with the Court.)




                                                 3
